Citation Nr: 1216057	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  06-34 469A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE


Entitlement to service connection for a skin rash.



ATTORNEY FOR THE BOARD


L. J. N. Driever



INTRODUCTION

The Veteran had active service from February 1982 to September 2003.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in New York, New York.  

The Board remanded this claim to the RO for additional action in August 2008, April 2010 and February 2011.  

As indicated in the prior Remands, during the course of this appeal, VA afforded the Veteran opportunities to testify during a hearing held before the Board.  On the date of the scheduled hearings, however, the Veteran failed to attend.  Inasmuch as he did not request a postponement of the most recently scheduled hearing, the Board deems his hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2011).


FINDINGS OF FACT

1.  The Veteran served on active duty during the Persian Gulf War, but not in the Southwest Asia Theater of operations.

2.  The Veteran does not have a skin disorder, including one manifested by intermittent rashes.


CONCLUSION OF LAW

A skin rash was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for VA benefits, VA is tasked with satisfying certain procedural requirements outlined in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeals for Veterans Claims (Court) has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to notify a claimant and his representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate a claim.  As part of the notice, VA is to specifically inform the claimant and his representative, if any, of which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of disability; (3) a connection between service and disability; (4) degree of disability; and (5) effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO provided VCAA notice on the claims being decided by letters dated in November 2003, December 2004, September 2008, April 2010, July 2010, March 2011, June 2011, September 2011 and January 2012.  The content of these notice letters reflects compliance with pertinent regulatory provisions and case law, noted above.  Therein, the RO acknowledged the Veteran's claim, notified him of the evidence needed to substantiate that claim, identified the type of evidence that would best do so, notified him of VA's duty to assist and indicated that it was developing his claim pursuant to that duty.  The RO also provided the Veteran all necessary information on disability ratings and effective dates.  As well, it identified the evidence it had received in support of the Veteran's claims and the evidence it was responsible for securing.  The RO noted that it would make reasonable efforts to assist the Veteran in obtaining all other outstanding evidence provided he identified the source(s) thereof.  The RO also noted that, ultimately, it was the Veteran's responsibility to ensure VA's receipt of all pertinent evidence.  

As well, on multiple occasions, the RO informed the Veteran that it wished to afford him with a VA examination in support of his claim and provided him the date of the scheduled examinations.  The RO advised the Veteran of the consequences of any failure to report for such an examination without good cause, including consideration of his claim based on the evidence of record.  See 38 C.F.R. § 3.655 (2011).

In the previously noted letters, Remands dated April 2010 and February 2011, and a January 2012 Formal Finding of Unavailability of Service Treatment Records, the RO and the Board also informed the Veteran that it had unsuccessfully attempted to obtain a complete copy of his service medical records on multiple occasions.  The Board explained that the claims file included service treatment records from 1995 to 2003 and immunization and dental records dating back to 1982, but no treatment records or medical information dated prior to the mid 1990s.  The Board also explained that the RO initially located these records in another veteran's claims file.  See Dixon v. Derwinski, 3 Vet. App. 261 (1992) (holding that, where a veteran's service medical records have been destroyed or lost, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony, to support his claim).  In light of its lack of success in finding any other service treatment records, the RO advised the Veteran of the types of documents he could submit to substitute for his service treatment records in support of his claim. 

Notice under VCAA must be provided a claimant prior to an initial unfavorable decision by the agency of original jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004).  In this case, the RO sent some of the notice letters after initially deciding the Veteran's claim.  They are thus untimely.  The RO cured this timing defect later, however, by readjudicating the Veteran's claim in a supplemental statement of the case issued in March 2012.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim, but such assistance is not required if there is no reasonable possibility that it would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

The RO in this case made reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  38 U.S.C.A. § 5103A(a), (b), (c) (West 2002). The RO endeavored to secure and associate with the claims file all evidence the Veteran identified as being pertinent to his claims, including service treatment records, by contacting the service department, National Personnel Records Center (NPRC), Records Management Center (RMC) and searching for such records through the PIES system, VA Beneficiary Identification Records Locator Subsystem (BIRLS), and Defense Personnel Records Information Retrieval System (DPRIS).  However, as previously indicated, it was unsuccessful with regard to its efforts to obtain any service treatment records other than those which are already in the claims file.  

In a case in which a veteran's service records are unavailable through no fault of his own, there is a heightened duty for VA to assist the veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records).  In this case, the Board instructed the RO to reconstruct the Veteran's service treatment records, but the RO was unable to act in this regard without the Veteran providing any additional information.    

Similarly, the RO afforded the Veteran a VA examination on more than one occasion, during which an examiner was to address the etiology of the Veteran's reported skin rash, including whether it was related to his active duty.  The Veteran failed to report to the examinations, however, resulting in crucial medical information not being associated with his claims file.     

The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the RO endeavored to assist the Veteran fully, but the Veteran either did not respond to the RO's requests for additional information, or chose not to take advantage of the RO's scheduling of VA examinations.  

II.  Analysis

The Veteran seeks a grant of service connection for a skin rash.  According to a VA Form 9 (Appeal to Board of Veterans' Appeals) dated November 2006, this rash comes and goes, appearing all over his chest and the top part of his body.  Allegedly, he constantly has to purchase products to stop the itching.   

The Board acknowledges this assertion, but the evidence in this case, discussed below, does not support granting the Veteran service connection for a skin rash.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2011).

To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).     

Subsequent manifestations of a chronic disease in service, however remote, are to be service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

To establish continuity after discharge, the evidence must demonstrate the following: (1) condition "noted" during service; (2) post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Id. at 498 (holding that, on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  Once evidence is determined to be competent, its credibility must be evaluated.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, a legal concept focusing on whether testimony may be heard and considered, and credibility, a factual determination focusing on the probative value of the evidence).   

Service connection may be presumed for certain conditions, including unexplained rashes, under 38 U.S.C.A. § 1117, based on service during the Persian Gulf War.  More specifically:

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia theater of operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

* *

(f) For purposes of this section, the term "Persian Gulf veteran" means a veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.

38 U.S.C.A. § 1117 (West 2002).

The regulation implementing the foregoing statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2011).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R.
§ 3.317(a)(3) (2011).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4) (2011).

Effective October 7, 2010, VA made technical revisions to 38 C.F.R. § 3.317 to remove a potential source of confusion and to implement more effectively Congress's intent as expressed in 38 U.S.C.A. § 1117.  75 Fed. Reg. 194 (Oct. 7, 2010).  Specifically, VA amended § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and do not reflect an exclusive list of such illnesses.  Additionally, VA removed § 3.317(a)(2)(i)(B)(4), which reserved to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii).  VA did so to provide adjudicators the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  As well, VA added diabetes and multiple sclerosis to § 3.317(a)(2)(ii) as examples of chronic multisymptom illnesses of partially understood etiology and pathophysiology that are not considered medically unexplained chronic multisymptom illnesses.

These amendments are applicable to claims pending before VA on October 7, 2010, such as the Veteran's; however, as they provide definitional clarification for matters not at issue in this case, they are not applicable here.  In any event, DD Forms 214 of record reflect that the Veteran served on active duty for in excess of 20 years, including during the Persian Gulf War on a ship deployed in support of Operations Desert Shield and Desert Storm, primarily as a barber, but not in the Southwest Asia theater of operations (no foreign service reflected in either DD Form 214).   

In fact, the Veteran does not allege, nor do available service treatment records show, that the Veteran had skin rashes during service, including during the Persian Gulf War.  During VSN, periodic and retirement examinations conducted in January 1982, June 1995, July 2000 and March 2003, the Veteran reported that he had not had skin diseases (acne, eczema, psoriasis, etc...) and examiners noted normal skin.  In 2003, a VA physician referred the Veteran to dermatology for an evaluation of a keloid scar, not at issue in this decision.  During a VA outpatient treatment visit dated the next month, while the Veteran was still on active duty, another VA physician evaluated the Veteran's skin and noted no rashes, erythema or ulceration on the skin.

Two years later, after discharge from service, during a VA outpatient treatment visit dated in March 2005, the Veteran reported that he had recently retired from the U.S. Navy and had a job and no medical complaints except right knee pain.  Since then, the Veteran has received treatment for multiple medical disorders, but has not reported skin complaints.  Moreover, no medical professional has diagnosed a skin disorder, including one manifested by rashes that come and go.   

As previously indicated, the Veteran asserts that he has skin rashes that appear intermittently.  He does not assert that these rashes manifested during service and continually thereafter, an assertion that would show continuity of lay-observable skin symptomatology.  As rashes are capable of lay observation, he is competent to report and describe them.  A rash, however, is a symptom, not a disease or injury, or disability for purposes of VA compensation.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 1999), vacated in part and remanded on other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

To the extent his succinctly presented, previously noted assertions are meant to constitute a diagnosis of a skin disorder manifested as rashes or an allegation linking the rashes to service, his claim fails.  The Veteran has no special training in medicine and is therefore not competent to diagnose a medical condition or offer an opinion on medical causation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay observable conditions or symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  

In the absence of competent evidence of a current skin disorder manifested by rashes that come and go, the Board concludes that such disorder was not incurred in or aggravated by service.  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The evidence in this case is not in relative equipoise.  Rather, as a preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application and the claim must be denied.



ORDER

Service connection for a skin rash is denied.


____________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


